PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/761,930
Filing Date: 21 Mar 2018
Appellant(s): Caudle et al.



__________________
Jason R. Womer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/12/2021 in response to the advisory action filed on 06/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to the Arguments in Rejection under
35 U.S.C. §103 over Nagai in view of, Cully and Saylor
Appellant states:
The restriction rollers being mounted on a frame that allows the restriction rollers to move to allow the meat product to pass as the film is forwarded during the packaging operation.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the film is forwarded during the packaging operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses the “at least one of the restriction rollers is movable away from the lay-flat film tubing to allow the viscous meat product upstream of the restriction rollers to be forwarded as the film tubing is forwarded”.  Claim 1 does not disclose the at 
Appellant states:
However, the rollers of Saylor are not “movable along an opening in the frame toward and away from the lay-flat tubing so that if any viscous meat product squeezes upstream past the restriction rollers, at least one of the restriction rollers is movable out of the nip relationship relative to the other restriction roller to allow the viscous meat product upstream of the restriction roller to be forwarded as the sealed tubing is forwarded” as instantly claimed.

It should be pointed out that functional recitation is not considered structural limitation, and the prior art is considered to meet the limitations as long at the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
In column 5 lines 64-68 through column 5 lines 1-6 of Saylor, the frame is disclosed to comprise a arcuate slots (92) that “enable the roller 32 to be swung away from the roller 30” and thereby “enables the ribbons 24 and 26 to be easily threaded through the nipping rollers 30 and 32”.  This implies that at least one of the rollers is movable away from the lay-flat film tubing to allow the film tubing to move forward.  If any product does squeeze pass the restricting rollers, said product would move forward along with the forwarded film tubing.  
Therefore, Saylor does disclose at least one of restriction rollers movable along an opening in the frame toward and away from the lay-flat tubing, and is fully capable of, if any viscous meat product squeezes upstream past the restriction rollers, moving out of nip relationship relative to the other restriction roller to allow the viscous meat product upstream of the restriction rollers to be forwarded as the sealed tubing is forwarded.

Hence there is an opening in which air (and thereby product) could be forced beyond the rollers 30 and 32.  As such rollers 30 and 32 of Saylor are not capable of acting as means for restricting upstream flow of viscous meat product since there is an opening to allow passage of air.  This opening would not be sufficient to restrict upstream flow of viscous meat product.

In column 8 lines 60-63 of Saylor, the ribbon is tensioned “over the concave nipping rollers 30 and 32 preforms the rollers into a tubular shape spaced from the fill tube 42.  This minimizes possible destructive contact of the ribbons with the fill tube 42”.  Saylor does not disclose that the spacing between the rollers and the fill tube is sufficient to allow product to move upstream of the nipping rollers.  Since Applicant does not provide any teaching to support the assertion that the rollers of Saylor is not capable of restricting upstream flow of product, the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]
Furthermore, claims 1 and 24 disclose a “means for restricting upstream flow of viscous meat product”.  Merriam-Webster discloses the term “restricting” to be the act of placing under restrictions as to use or distribution.  The claims do not disclose completely preventing any upstream flow of viscous meat product.  Claim 1 and 24 also disclose the means for restricting upstream flow of viscous meat product “comprises a first restriction roller mounted on a frame in nip relationship with a second restriction roller mounted on the frame, with the lay-flat tubing therebetween, with at least one of the restriction rollers having a section of reduced diameter to allow passage of supply 
[AltContent: textbox (Saylor)][AltContent: textbox (Present Application)]
    PNG
    media_image2.png
    420
    506
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    660
    472
    media_image3.png
    Greyscale

When the film tube is situated between the pair of rollers of Saylor, the film tube is pinched between the pair of rollers and the cross sectional area of the film tube being pinched by the pair of rollers is interpreted to be reduced due to being pinch by the pair of rollers.  Since the cross sectional area of the film tube being pinch by the pair of rollers is reduced, the viscous meat product is interpreted to be restricted from moving upstream of the pair of rollers.  The rollers also comprise a reduced diameter to allow passage of the supply pipe between the restriction rollers while the restriction roller are 
Appellant states:
Finally, regarding the application of Saylor, the of pair of rollers (30, 32) are not movable along an opening in the frame toward and away from the lay-flat tubing.

In column 5 lines 64-68 through column 5 lines 1-6 of Saylor, the frame is disclosed to comprise an arcuate slot (92) that “enable the roller 32 to be swung away from the roller 30” and thereby “enables the ribbons 24 and 26 to be easily threaded through the nipping rollers 30 and 32”.  This implies that at least one of the rollers is movable toward and away from the lay-flat tubing.  Therefore, Saylor does disclose the pair of rollers are movable along an opening in the frame toward and away from the lay-flat tubing.
Appellant states:
Once the machine is set up for operation, the rollers are fixed and no longer movable.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the rollers movable during the packaging operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses the “at least one of the restriction rollers is movable away from the lay-flat film tubing to allow the viscous meat product upstream of the restriction 
Appellant states:
While Cully is relied on the teach high viscosity product, Cully does not recognize challenges of packaging viscous products to reduce air pockets and achieve a consistent weight from package to package.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Cully et al. is not relied upon for the teaching of overcoming challenges of packaging viscous products.  Cully et al. is relied upon for the teaching that it is known in the art that there is a need to package viscous meat product having a viscosity more than 100,000 centipoises (cps).  On page 1 paragraph 5 of Cully et al., the process of manufacturing of meat based foods “require extensive cooling and careful handling to maintain product images prior to packaging”. (emphasis added)  On page 3 paragraph 63 of Cully et al., said meat based foods is disclosed to have a viscosity of “100,000 cps or more; or even 200,000 cps or more”.  This implies there is a need to package meat product with a viscosity of 100,000 cps or more.	
Therefore, the person of ordinary skill in the art would be motivated to modify the apparatus for packaging a product of Nagai by incorporating the meat product with a viscosity of 100,000 cps or more in order to fulfill the need to package meat product with a viscosity of 100,000 cps or more.
Appellant states:
However, Appellant notes that rollers of Saylor are not “movable along an opening in the frame toward and away from the lay-flat tubing so that if any viscous meat product squeezes upstream past the restriction rollers, at least one of the restriction rollers is movable out of the nip relationship relative to the other restriction roller to allow the viscous meat product upstream of the restriction roller to be forwarded as the sealed tubing is forwarded” as instantly claimed.


In column 5 lines 64-68 through column 5 lines 1-6 of Saylor, the frame is disclosed to comprise a arcuate slots (92) that “enable the roller 32 to be swung away from the roller 30” and thereby “enables the ribbons 24 and 26 to be easily threaded through the nipping rollers 30 and 32”.  This implies that at least one of the rollers is movable away from the lay-flat film tubing to allow the film tubing to move forward.  If any product does squeeze pass the restricting rollers, said product would move forward along with the forwarded film tubing.  
Therefore, Saylor does disclose at least one of restriction rollers movable along an opening in the frame toward and away from the lay-flat tubing, and is fully capable of, if any viscous meat product squeezes upstream past the restriction rollers, moving out of nip relationship relative to the other restriction roller to allow the viscous meat product upstream of the restriction rollers to be forwarded as the sealed tubing is forwarded.
Appellant states:
Turning now to the pair of rollers (30, 32) of Saylor, the rollers are not movable along an opening in the frame toward and away from the lay-flat tubing.

In column 5 lines 64-68 through column 5 lines 1-6 of Saylor, the frame is disclosed to comprise a arcuate slots (92) that “enable the roller 32 to be swung away from the roller 30” and thereby “enables the ribbons 24 and 26 to be easily threaded through the nipping rollers 30 and 32”.  This implies that at least one of the rollers is movable toward and away from the lay-flat tubing.  Therefore, Saylor does disclose the 
Appellant states:
Once the machine is set up for operation, the rollers are fixed and no longer movable.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the rollers movable during the packaging operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses the “at least one of the restriction rollers is movable away from the lay-flat film tubing to allow the viscous meat product upstream of the restriction rollers to be forwarded as the film tubing is forwarded”.  Claim 1 does not disclose the at least one of the restriction rollers is movable away from the lay-flat film tubing during the packaging operation.
Appellant states:
Hence there is an opening in which air (and thereby product) could be forced beyond the rollers 30 and 32.  As such rollers 30 and 32 of Saylor are not capable of acting as means for restricting upstream flow of viscous meat product since there is an opening to allow passage of air.  This opening would not be sufficient to restrict upstream flow of viscous meat product.

In column 8 lines 60-63 of Saylor, the ribbon is tensioned “over the concave nipping rollers 30 and 32 preforms the rollers into a tubular shape spaced from the fill 
Furthermore, claims 1 and 24 disclose a “means for restricting upstream flow of viscous meat product”.  Merriam-Webster discloses the term “restricting” to be the act of placing under restrictions as to use or distribution.  The claims do not disclose completely preventing any upstream flow of viscous meat product.  Claim 1 and 24 also disclose the means for restricting upstream flow of viscous meat product “comprises a first restriction roller mounted on a frame in nip relationship with a second restriction roller mounted on the frame, with the lay-flat tubing therebetween, with at least one of the restriction rollers having a section of reduced diameter to allow passage of supply pipe between the restriction rollers while the restriction roller are in nip relationship”.  This implies that as long as the prior art teaches a pair of rollers with a section of reduced diameter to allow passage of the supply pipe between the rollers, the prior is interpreted to disclose the means for restricting.
When the film tube is situated between the pair of rollers of Saylor, the film tube is pinched between the pair of rollers and the cross sectional area of the film tube being pinched by the pair of rollers is interpreted to be reduced due to being pinch by the pair 

Response to the Arguments in Rejection under
35 U.S.C. §103 over Nagai in view of, Cully, Saylor, and Puccetti
Appellant states:
Puccetti simply mentions once, on Col. 1, Ln. 65 – Col. 2, Ln. 1 that “[most] such bag making machines are vertical tube machines, but the forming tube can be disposed at other angles, or horizontally, if desired, depending upon the product which is to be placed in the bags.”  In only this section does Puccetti indicate that other angels are contemplated, and in this section it further states that most are in fact vertical.  The rest of the teachings of Pucctti relate to vertical orientation.

A reference teaching a preferred form of operation and/or structure does not inherently teach away from other forms of operation and/or structure.  In this case, Puccetti’s disclosure focusing on a vertical form fill apparatus does not inherently teach away from using a horizontal form fill apparatus.  In column 1 lines 65-67 of Puccetti, it is disclosed that most “such bag making machines are vertical tube machines, but the forming tube can be disposed at other angles, or horizontally”. (emphasis added)  This implies that it is a matter of design choice to have horizontal movement of the film or vertical movement of the film.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 23, 2022

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731 
                                                                                                                                                                                                       /J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.